Citation Nr: 1454044	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-43 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 4, 2013, and a rating in excess of 30 percent on and after that date for myalgia of the right leg, Muscle Group XIII.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from March 2004 to November 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that awarded service connection for myalgia of the right leg, Muscle Group XIII, and assigned an initial 10 percent rating effective form November 25, 2008.  The case has been transferred to the RO in Waco, Texas.

This case was remanded in April 2012.  In a June 2014 rating action, the RO increased the rating for the right leg disability to 30 percent, effective, January 4, 2013.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that a higher rating is warranted for his right leg disability.  The record contains September 2014 notifications letters to the Veteran from the evidence intake center in Wisconsin that acknowledges his request for a hearing before a member of the Board at the RO.  These letters also advise him that he has been added to the waiting list for a personal hearing.  However, it does not appear that a hearing was ever scheduled.  Accordingly, this must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board, either in-person or via video-conference, depending upon his preference.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

